UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-1530 Name of Registrant: Vanguard Explorer Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2010 – October 31, 2011 Item 1: Reports to Shareholders Annual Report | October 31, 2011 Vanguard Explorer TM Fund > For the fiscal year ended October 31, 2011, Vanguard Explorer Fund returned nearly 11%, exceeding the average return of peer funds but lagging the result of its benchmark index. > The advisors’ stock choices in the information technology and health care sectors were the biggest contributors to performance. > For the ten years ended October 31, the fund’s annualized return was significantly ahead of its peer group average and in line with that of its index. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 12 Performance Summary. 13 Financial Statements. 15 Your Fund’s After-Tax Returns. 29 About Your Fund’s Expenses. 30 Glossary. 32 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended October 31, 2011 Total Returns Vanguard Explorer Fund Investor Shares 10.76% Admiral™ Shares 10.94 Russell 2500 Growth Index 11.91 Small-Cap Growth Funds Average 8.81 Small-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance October 31, 2010 , Through October 31, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Explorer Fund Investor Shares $66.02 $73.02 $0.106 $0.000 Admiral Shares 61.50 68.04 0.189 0.000 1 Chairman’s Letter Dear Shareholder, Vanguard Explorer Fund recorded solid double-digit gains for the third straight year, although the pace of its advance slowed in the face of concerns about the economic outlook both nationally and internationally. For the 12 months ended October 31, 2011, the fund returned 10.76% for Investor Shares and 10.94% for Admiral Shares. This result trailed that of the benchmark Russell 2500 Growth Index, which notched a gain of 11.91%, but exceeded the average return of small-capitalization growth funds. After rallying in the first half of the year, the fund gave up some ground in the second half amid concerns about stubbornly high U.S. unemployment and the European debt crisis. Health care and information technology stocks were primary drivers of the fund’s performance. Stock choices within the consumer discretionary sector restrained results. Note: If you own shares of the Explorer Fund in a taxable account, you may wish to review information about the fund’s after-tax returns later in this report. A positive finish to an anxious 12 months U.S. stock indexes ended the 12 months with solid returns, though the gains were shadowed by anxiety in a volatile period. This turbulence was so pronounced, in fact, that a one-month change in the start date would have yielded a very different 2 perspective on performance. For the 12 months through October 31, the broad U.S. stock market returned 7.67%. For the 12 months ended September 30, however, the return was a mere 0.31%. Volatility has been a theme in international markets, too. International stock markets returned a combined –4.66% as stock prices retreated in Europe. Prices also fell in the Pacific region’s developed economies and emerging markets, where growth has moderated. Unsteady yields reflected fast-changing sentiment Taxable bonds produced strong returns and municipal bonds solid but unspectacular results, though as in the stock market, investor sentiment was volatile. The yield of the 10-year U.S. Treasury note, a benchmark for longer-term interest rates, began the 12 months at 2.61%, drifted higher as the economic expansion seemed to gather steam, then fluttered lower to close the period at 2.17%. The decline in Treasury yields (and rise in prices) was driven by Europe’s sovereign debt dramas, underwhelming economic reports, and a flight to safety that was prompted, paradoxically, by a rating agency’s decision to downgrade the U.S. government debt. Vanguard’s confidence in the full faith and credit of the U.S. Treasury remains unshaken. Taxable investment-grade bonds returned 5.00% for the full 12 months. It’s important to note, of course, that as yields decline, the opportunity for similarly Market Barometer Average Annual Total Returns Periods Ended October 31, 2011 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 8.01% 12.22% 0.54% Russell 2000 Index (Small-caps) 6.71 12.87 0.68 Dow Jones U.S. Total Stock Market Index 7.67 12.58 0.90 MSCI All Country World Index ex USA (International) -4.66 12.92 -0.37 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 5.00% 8.87% 6.41% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 3.78 8.31 4.80 Citigroup Three-Month U.S. Treasury Bill Index 0.10 0.15 1.53 CPI Consumer Price Index 3.53% 1.49% 2.33% 3 strong returns diminishes. The broad municipal market returned 3.78%. The returns on money market instruments hovered near 0%, consistent with the Federal Reserve Board’s target for short-term interest rates. Progress slows a bit for small-cap growth stocks Following the brutal downturn of 2008, small-cap growth stocks rebounded strongly in a rally that extended well into 2011. Investors were optimistic that small companies in markets with healthy growth potential could reap big profits as the business cycle improved. That optimism faltered in the late summer, weighed down by weakness in the U.S. economy and intensifying concerns about Europe. Still, for the year, small-cap growth stocks significantly outpaced the broader market as measured by the Dow Jones U.S. Total Stock Market Index. In this environment, Vanguard Explorer Fund was able to extend its streak of double-digit fiscal-year returns that dates to 2009. Information technology, a traditional focus of growth portfolios, was a strong point for the fund. Especially in the first half of the year, investors expected a pickup in business investment and consumer spending to lift a broad range of tech companies, including semiconductor makers and software firms. The advisors’ choices within the sector were on target, leading the fund’s stocks to outperform those in the benchmark index. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Explorer Fund 0.49% 0.32% 1.61% The fund expense ratios shown are from the prospectus dated February 23, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2011, the fund’s expense ratios were 0.50% for Investor Shares and 0.34% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Small-Cap Growth Funds. 4 The same was true in the health care sector, where the fund’s stocks also posted a better showing than those in the benchmark, with gains in biotechnology and managed care. Health care, in general, benefited from the perception that demand for medical services is relatively insulated from changes in the broader economy. Relative to the benchmark, the fund lost ground in the consumer discretionary, consumer staples, and industrials sectors, where the advisors’ selections lagged their counterparts in the index. Fund performance was solid over the past decade For the ten years ended October 31, 2011, Explorer Fund’s Investor Shares posted an average annual return of 6.51%, signifi- cantly outperforming the 4.72% average return of competing small-cap growth funds though a bit behind the benchmark index’s annualized return of 6.85%. This solid record is especially noteworthy when you consider that the past decade was punctuated by both the aftermath of the technology bubble’s bursting and the 2008 financial crisis. The fund’s long-term performance is a tribute to its low costs and the skill of its multiple advisors in navigating stormy waters. Because Explorer focuses on smaller companies, its returns can be more volatile than those of funds investing in larger-cap stocks. However, the fund’s use of multiple advisors with diverse strategies, as well as its broad exposure to small-cap growth Total Returns Ten Years Ended October 31, 2011 Average Annual Return Explorer Fund Investor Shares 6.51% Russell 2500 Growth Index 6.85 Small-Cap Growth Funds Average 4.72 Small-Cap Growth Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 stocks, can help mitigate the risk that may come from investing in this segment of the market. Over time, we would expect the fund’s talented advisors to deliver better returns than those of the benchmark index. Remember to focus on the power of diversification The past year turned out to be another one of great volatility; it felt as if some of the anxiety of 2008 had returned. We understand that it’s difficult not to be discouraged when markets are shaky. But we would emphasize—as we always have—the importance of maintaining a prudent asset allocation of broadly diversified, low-cost investments regardless of the market environment. In addition to maintaining appropriate diversification, it’s wise not to overreact to day-to-day, much less minute-to-minute, headlines. We’re convinced that investors stand a better chance of reaching their financial goals by keeping a long-term perspective. A well-balanced portfolio can help cushion some of the market’s downward moves while letting you participate in its long-term potential for growth. With its low costs and broad diversification among small-cap growth stocks, Vanguard Explorer Fund can play an important role in such an investment plan. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 11, 2011 6 Advisors’ Report For the 12 months ended October 31, 2011, Vanguard Explorer Fund returned almost 11% for both share classes. Your fund is managed by six independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct, yet complementary, investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The table following this report lists the advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies. The advisors have provided the following assessment of the investment environment during the past 12 months and the notable successes and shortfalls in their portfolios. These comments were prepared on November 11, 2011. Wellington Management Company, llp Portfolio Manager: Kenneth L. Abrams, Senior Vice President and Equity Portfolio Manager Equities posted mixed results for the period, advancing in the United States but declining on the whole in other parts of the developed world. For the fiscal year, capital markets have been driven largely by top-down macroeconomic factors. In such an environment, the U.S. small-capitalization market does not appear to be in control of its destiny. Regardless, we remain true to our process, using an opportunistic and flexible investment approach to build the portfolio from the bottom up, investing in small, high-quality companies. Successes: Stock selection was particularly strong within the health care sector. Rising holdings such as Elan, Regeneron, and Exelixis added to the portfolio’s returns both on an absolute basis and in relation to the benchmark. Our selections among information technology, telecommunications services, and energy stocks also contributed. Shortfalls: Allocation across sectors, a residual effect of our stock-by-stock decision-making process, hindered results. Security selection suffered within the consumer, industrials, and materials sectors, outweighing more favorable stock picks in other sectors. DreamWorks Animation was our biggest detractor. Retailer Talbots, which we eliminated during the period, also underperformed. Our new position in materials holding Ferro declined as well. Granahan Investment Management, Inc. Portfolio Manager: Jack Granahan, CFA, Managing Partner The first half of fiscal year 2011 was positive for small-cap growth stocks as the Fed’s quantitative easing kicked stocks into high gear. In the second half, however, the end of the quantitative easing program, concerns over a fading domestic recovery, and continued fears of a sovereign debt default in Greece drove the market down. We have seen earnings growth moderate from the dazzling rebound growth rates of 2010, and our stocks have performed relatively well in this environment. Trailing 7 12-month earnings growth rates for small-caps are still high at 27%, especially when compared with the 18% year-over-year growth of large companies tracked by the S&P 500 Index. Valuations for our companies have moderated recently and are lower than those of the Russell 2500 Growth Index. U.S. corporations, particularly smaller companies, have strong balance sheets, revenue growth, and margins that are expanding. Successes: Health care, materials, and technology were our strongest sectors. Biopharmaceutical companies Regeneron (products for inflammatory diseases) and Cubist (anti-infective products for acute care) led the health care outperformance. The materials and technology sectors were driven by strong merger-and-acquisition activity. We had 17 buyouts this past year, including Fronteer Gold in materials and NetLogic Microsystems (knowledge-based processors), Verigy, and Varian Semiconductor Equipment Associates (both semiconductor equipment companies) in technology. Shortfalls: Although our best-performing stock, PriceSmart (warehouse clubs in Central America), was in the consumer sector, our performance in both discretionary and staples lagged the index. In consumer discretionary, Constant Contact and Vistaprint (micro- and small-business marketing companies) announced investment plans and a commensurate sacrifice of near-term earnings growth. In consumer staples, earnings growth for Ruddick, a grocery store operator, will be limited by food cost inflation. We have eliminated these names. Clearwire, in utilities, has been mired in negotiations with partners. The fundamentals of the 4G network underlying its business have improved over the last year, and we are holding the stock. Kalmar Investment Advisers Portfolio Manager: Ford B. Draper, Jr., President and Chief Investment Officer The deepening Eurozone sovereign debt crisis is dominating world equity markets, producing extreme volatility and pushing Europe into recession. Meanwhile, China’s growth is slowing and the United States is struggling to move ahead, with encouraging recent signs. This level of turbulence makes both the economic and market outlook abnormally uncertain. As we see it, all this reinforces the importance of owning stocks of high-quality, well-managed growth companies that possess the ability to gain competitive advantages during tough times and thus emerge stronger when the outlook improves. Moreover, given the market’s behavior, the stocks of such companies seem very cheap in a longer-term context and therefore appear to offer wonderful opportunities. Successes: Our more notable winners included Alliance Data Systems, Herbalife, Ariba, Petrohawk Energy, Brigham Exploration, Gentex, and specialty retailer Tractor Supply. 8 Shortfalls: Our disappointments included Alpha Natural Resources, DeVry, Hospira, McDermott International, and Navistar. Century Capital Management, LLC Portfolio Manager: Alexander L. Thorndike, Chief Investment Officer and Managing Partner The U.S. economic recovery is slowing, but we are not expecting a recession yet. The markets appear to be signaling an expectation that current trends will continue for the foreseeable future. With Europe likely heading into a recession, Asia’s economies slowing, and foreign exchange remaining volatile, we are more interested in domestic-oriented businesses. On the positive side, valuations have dropped nearly to the levels we saw in late 2008 and early 2009. Generally, companies appear to be in great fiscal shape. Pricing power is a major focus, because we believe that the highest-quality companies are likely to improve their market share, reinvest in their business, and improve their profitability and competitive position during these challenging conditions. Successes: Health care was our best-performing sector for the period, led by HealthSpring and Alexion Pharmaceuticals. The industrials sector also outperformed, aided by Ladish Co. and Chart Industries. Shortfalls: Energy was the weakest sector, with Pioneer Drilling Co. and Carrizo Oil & Gas among the top detractors. Financials also lagged, as Och-Ziff Capital Management Group and HFF underperformed. Chartwell Investment Partners, L.P. Portfolio Managers: Edward N. Antoian, CFA, CPA, Managing Partner John A. Heffern, Managing Partner and Senior Portfolio Manager The investment environment remains volatile as global financial markets wrestle with government deficits that are forcing austerity measures, decelerating corporate earnings, and the absence of international consensus over the way forward. Against this backdrop, our portfolio decisions steadfastly reflect our bias toward quality, leadership, defensible margins, and a pattern of successful execution based on growth-oriented business models. Successes: Ulta Salon Cosmetics & Fragrance was our top-performing holding, driven by superior earnings results. Also contributing were investments in two acquired companies: HealthSpring, a managed care provider, and NetLogic Microsystems, a semiconductor manufacturer. Shortfalls: Our investment in Skilled Healthcare Group was adversely affected by a larger-than-expected Medicare rate cut, while Kforce, a temporary staffing company, was pressured by volume and margin uncertainty arising from a weak midyear earnings report. 9 Vanguard Quantitative Equity Group Portfolio Manager: James D. Troyer, CFA, Principal What a contrast between the first half of the fiscal year and the second. After a strong early rally, the fund declined sharply from May through September, only to rebound in October. Driving the pullback and increasing overall market volatility were the continued worries of a stalling U.S. economy, a lack of improvement in the employment picture, and the unresolved European sovereign debt crisis. Most economists are not forecasting a U.S. recession, although many have reduced their growth estimates for the next year or two, and this has cast a cloud of uncertainty over the near-term prospects for equities. Small-cap growth stocks, the focus of your investment in the Explorer Fund, outperformed the broad market, led by the returns of consumer-oriented and energy firms. Telecommunications and financial company results lagged. Successes: Our stock selections were strongest in the financial, technology, and consumer discretionary categories. In financials, World Acceptance Corp. and Credit Acceptance Corp. contributed most to our sector outperformance. Atmel Corp., Cardtronics, Manhattan Associates, and TIBCO Software were the largest contributors to our relative returns in technology, while Domino’s Pizza, Fossil, Polaris Industries, and Tempur-Pedic led in consumer discretionary. Shortfalls: Our stock picks were most disappointing in consumer staples. The bulk of our underperformance in this sector resulted from underweighting Green Mountain Coffee Roasters, which rose more than 150% for the period. 10 Vanguard Explorer Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 28 2,523 Conducts research and analysis of individual Company, LLP companies to select stocks believed to have exceptional growth potential relative to their market valuations. Each stock is considered individually before purchase, and company developments are continually monitored for comparison with expectations for growth. Granahan Investment 25 2,263 Bases its investment process on the beliefs that Management, Inc. earnings drive stock prices and that small, dynamic companies with exceptional growth prospects have the greatest long-term potential. A bottom-up, fundamental approach places companies in one of three life-cycle categories: pioneer, core growth, and special situation. In each, the process looks for companies with strong earnings growth potential and leadership in their markets. Kalmar Investment Advisers 23 2,082 Employs a “growth with value” strategy using creative, bottom-up research to uncover vigorously growing, high-quality businesses whose stocks can also be bought inefficiently valued. The strategy has a dual objective of strong returns with lower risk. Century Capital Management, 10 897 Employs a fundamental, bottom-up approach that LLC attempts to identify reasonably priced companies that will grow faster than the overall market. Companies also must have a superior return on equity, high recurring revenues, and improving margins. Chartwell Investment Partners, 9 808 Uses a bottom-up, fundamental, research-driven L.P. stock-selection strategy focusing on companies with sustainable growth, strong management teams, competitive positions, and outstanding product and service offerings. These companies should continually demonstrate growth in earnings per share. Vanguard Quantitative Equity 4 362 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings quality of companies as compared with their peers. Cash Investments 1 218 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor also may maintain a modest cash position. 11 Explorer Fund Fund Profile As of October 31, 2011 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VEXPX VEXRX Expense Ratio 1 0.49% 0.32% 30-Day SEC Yield 0.05% 0.22% Portfolio Characteristics Russell DJ 2500 U.S. Total Growth Market Fund Index Index Number of Stocks 585 1,434 3,749 Median Market Cap $2.2B $2.6B $30.4B Price/Earnings Ratio 22.4x 23.7x 14.9x Price/Book Ratio 2.5x 3.3x 2.1x Return on Equity 10.9% 14.2% 19.1% Earnings Growth Rate 11.0% 10.3% 7.2% Dividend Yield 0.5% 0.8% 2.0% Foreign Holdings 5.1% 0.0% 0.0% Turnover Rate 89% — — Short-Term Reserves 1.6% — — Sector Diversification (% of equity exposure) Russell DJ 2500 U.S. Total Growth Market Fund Index Index Consumer Discretionary 15.1% 15.0% 12.4% Consumer Staples 2.6 3.8 10.1 Energy 7.4 8.7 10.7 Financials 6.7 8.1 15.1 Health Care 18.6 15.9 11.1 Industrials 17.0 16.5 10.9 Information Technology 25.9 22.6 19.3 Materials 4.8 7.7 4.3 Telecommunication Services 1.5 1.3 2.6 Utilities 0.4 0.4 3.5 Volatility Measures DJ U.S. Total Russell 2500 Market Growth Index Index R-Squared 1.00 0.93 Beta 0.97 1.13 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Alliance Data Systems Data Processing & Corp. Outsourced Services 1.2% VeriFone Systems Inc. Data Processing & Outsourced Services 0.9 Cooper Cos Inc. Health Care Supplies 0.9 Sapient Corp. IT Consulting & Other Services 0.8 Bruker Corp. Life Sciences Tools & Services 0.8 Ariba Inc. Systems Software 0.8 TiVo Inc. Application Software 0.7 Genesee & Wyoming Inc. Class A Railroads 0.7 Microsemi Corp. Semiconductors 0.7 Life Time Fitness Inc. Leisure Facilities 0.6 Top Ten 8.1% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated February 23, 2011, and represent estimated costs for the current fiscal year. For thefiscal year ended October 31, 2011, the expense ratios were 0.50% for Investor Shares and 0.34% for Admiral Shares. 12 Explorer Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: October 31, 2001, Through October 31, 2011 Initial Investment of $10,000 Average Annual Total Returns Periods Ended October 31, 2011 Final Value One Five Ten of a $10,000 Year Years Years Investment Explorer Fund Investor Shares 10.76% 2.24% 6.51% $18,797 ••••• • Dow Jones U.S. Total Stock Market Index 7.67 0.90 4.82 16,011 – Russell 2500 Growth Index 11.91 3.88 6.85 19,399 Small-Cap Growth Funds Average 8.81 1.76 4.72 15,854 Small-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Since Final Value One Five Inception of a $50,000 Year Years (11/12/2001) Investment Explorer Fund Admiral Shares 10.94% 2.42% 6.31% $92,031 Dow Jones U.S. Total Stock Market Index 7.67 0.90 4.31 76,178 Russell 2500 Growth Index 11.91 3.88 6.48 93,466 "Since Inception" performance is calculated from the Admiral Shares’ inception date for both the fund and its comparative standards. See Financial Highlights for dividend and capital gains information. 13 Explorer Fund Fiscal-Year Total Returns (%): October 31, 2001, Through October 31, 2011 Average Annual Total Returns: Periods Ended September 30, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 12/11/1967 -0.53% 0.16% 5.74% Admiral Shares 11/12/2001 -0.36 0.34 4.81 1 1 Return since inception. Explorer Fund Financial Statements Statement of Net Assets—Investments Summary As of October 31, 2011 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Consumer Discretionary * Life Time Fitness Inc. 1,346,145 58,059 0.6% * Cheesecake Factory Inc. 1,715,651 48,021 0.5% Gentex Corp. 1,423,455 42,875 0.5% * LKQ Corp. 1,455,520 42,472 0.5% * CarMax Inc. 1,406,070 42,266 0.5% Express Inc. 1,705,825 38,535 0.4% *,^ Liz Claiborne Inc. 4,715,920 37,775 0.4% Aaron’s Inc. 1,354,290 36,241 0.4% Consumer Discretionary—Other † 982,986 10.7% 14.5% Consumer Staples * Smithfield Foods Inc. 1,693,950 38,724 0.4% Pricesmart Inc. 464,890 35,350 0.4% Consumer Staples—Other † 152,271 1.7% 2.5% Energy * Superior Energy Services Inc. 1,704,480 47,930 0.6% * Key Energy Services Inc. 2,941,775 38,037 0.4% Core Laboratories NV 345,491 37,403 0.4% * Carrizo Oil & Gas Inc. 1,315,230 35,774 0.4% Energy—Other † 494,945 5.4% 7.2% Exchange-Traded Funds 1 Vanguard Small-Cap ETF 865,083 61,205 0.7% ^,1 Vanguard Small-Cap Growth ETF 713,200 55,444 0.6% ^ iShares Russell 2000 Index Fund 508,160 37,588 0.4% 1.7% 15 Explorer Fund Market Percentage Value of Net Shares ($000) Assets Financials Cash America International Inc. 826,248 45,237 0.5% *,2 HFF Inc. Class A 3,152,558 34,678 0.4% Financials—Other † 479,673 5.2% 6.1% Health Care Cooper Cos. Inc. 1,131,888 78,440 0.9% * Bruker Corp. 5,085,100 73,378 0.8% * Coventry Health Care Inc. 1,791,685 56,994 0.6% * Alkermes plc 3,176,235 55,552 0.6% * Health Management Associates Inc. Class A 6,252,187 54,769 0.6% * Elan Corp. plc ADR 4,506,888 54,038 0.6% * Salix Pharmaceuticals Ltd. 1,571,965 53,848 0.6% * Healthspring Inc. 854,410 46,087 0.5% Universal Health Services Inc. Class B 982,600 39,275 0.4% * Seattle Genetics Inc. 1,637,664 36,029 0.4% Health Care—Other † 1,098,210 12.0% 18.0% Industrials * Genesee & Wyoming Inc. Class A 1,109,985 65,722 0.7% Kennametal Inc. 1,485,027 57,753 0.6% * IHS Inc. Class A 576,140 48,390 0.5% Belden Inc. 1,364,800 44,056 0.5% Triumph Group Inc. 743,050 43,171 0.5% MSC Industrial Direct Co. Class A 606,005 41,214 0.5% * BE Aerospace Inc. 1,018,842 38,441 0.4% Chicago Bridge & Iron Co. NV 1,046,761 38,290 0.4% * Corrections Corp. of America 1,576,185 35,039 0.4% Industrials—Other † 1,082,442 11.8% 16.3% Information Technology * Alliance Data Systems Corp. 1,028,170 105,326 1.1% * VeriFone Systems Inc. 1,895,905 80,026 0.9% Sapient Corp. 6,082,590 75,181 0.8% * Ariba Inc. 2,314,947 73,338 0.8% *,2 TiVo Inc. 6,112,920 66,203 0.7% * Microsemi Corp. 3,363,335 62,087 0.7% MKS Instruments Inc. 1,956,970 52,134 0.6% * Teradyne Inc. 3,536,920 50,649 0.5% * RF Micro Devices Inc. 6,106,515 44,822 0.5% * Rovi Corp. 892,060 44,193 0.5% * MICROS Systems Inc. 856,771 42,170 0.5% * Parametric Technology Corp. 1,934,346 40,292 0.4% Syntel Inc. 796,225 38,935 0.4% j2 Global Communications Inc. 1,136,950 34,995 0.4% * IAC/InterActiveCorp 854,675 34,896 0.4% Information Technology—Other † 1,453,726 15.9% 25.1% 16 Explorer Fund Market Percentage Value of Net Shares ($000) Assets Materials Silgan Holdings Inc. 980,290 36,800 0.4% Materials—Other † 384,773 4.2% 4.6% Telecommunication Services † 132,128 1.5% Utilities † 29,095 0.3% Total Common Stocks (Cost $7,639,361) 8,946,396 97.8% 3 Coupon Temporary Cash Investments Money Market Fund 4,5 Vanguard Market Liquidity Fund 0.128% 268,647,027 268,647 2.9% Face Maturity Amount Date ($000) Repurchase Agreement Deutsche Bank Securities, Inc. (Dated 10/31/11, Repurchase Value $21,600,000, collateralized by Government National Mortgage Assn. 4.500%, 8/20/41) 0.110% 11/1/11 21,600 21,600 0.2% 6 U.S. Government and Agency Obligations † 15,597 0.2% Total Temporary Cash Investments (Cost $305,846) 305,844 3.3% 3 Total Investments (Cost $7,945,207) 9,252,240 101.1% Other Assets and Liabilities Other Assets 147,483 1.6% Liabilities 5 (247,218) (2.7%) (99,735) (1.1%) Net Assets 9,152,505 100.0% 17 Explorer Fund At October 31, 2011, net assets consisted of: Amount ($000) Paid-in Capital 8,056,173 Overdistributed Net Investment Income (3,542) Accumulated Net Realized Losses (206,462) Unrealized Appreciation (Depreciation) Investment Securities 1,307,033 Futures Contracts (718) Foreign Currencies 21 Net Assets Investor Shares—Net Assets Applicable to 80,305,460 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 5,864,187 Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 48,329,276 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 3,288,318 Net Asset Value Per Share—Admiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $58,720,000. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 2 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 3 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 98.8% and 2.3%, respectively, of net assets. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $61,897,000 of collateral received for securities on loan. 6 Securities with a value of $12,598,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 18 Explorer Fund Statement of Operations Year Ended October 31, 2011 ($000) Investment Income Income Dividends 57,123 Interest 2 601 Security Lending 2,787 Total Income 60,511 Expenses Investment Advisory Fees—Note B Basic Fee 20,200 Performance Adjustment (56) The Vanguard Group—Note C Management and Administrative—Investor Shares 17,329 Management and Administrative—Admiral Shares 3,620 Marketing and Distribution—Investor Shares 1,438 Marketing and Distribution—Admiral Shares 756 Custodian Fees 202 Auditing Fees 38 Shareholders’ Reports—Investor Shares 151 Shareholders’ Reports—Admiral Shares 29 Trustees’ Fees and Expenses 23 Total Expenses 43,730 Expenses Paid Indirectly (405) Net Expenses 43,325 Net Investment Income 17,186 Realized Net Gain (Loss) Investment Securities Sold 2 1,387,581 Futures Contracts 18,176 Foreign Currencies (112) Realized Net Gain (Loss) 1,405,645 Change in Unrealized Appreciation (Depreciation) Investment Securities (406,004) Futures Contracts (5,747) Foreign Currencies 21 Change in Unrealized Appreciation (Depreciation) (411,730) Net Increase (Decrease) in Net Assets Resulting from Operations 1,011,101 1 Dividends are net of foreign withholding taxes of $217,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $2,079,000, $537,000, and ($11,473,000), respectively. See accompanying Notes, which are an integral part of the Financial Statements. 19 Explorer Fund Statement of Changes in Net Assets Year Ended October 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 17,186 21,883 Realized Net Gain (Loss) 1,405,645 666,088 Change in Unrealized Appreciation (Depreciation) (411,730) 1,406,632 Net Increase (Decrease) in Net Assets Resulting from Operations 1,011,101 2,094,603 Distributions Net Investment Income Investor Shares (9,771) (10,678) Admiral Shares (9,545) (7,955) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (19,316) (18,633) Capital Share Transactions Investor Shares (1,113,873) (865,430) Admiral Shares 121,274 13,342 Net Increase (Decrease) from Capital Share Transactions (992,599) (852,088) Total Increase (Decrease) (814) 1,223,882 Net Assets Beginning of Period 9,153,319 7,929,437 End of Period 1 9,152,505 9,153,319 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($3,542,000) and ($1,300,000). See accompanying Notes, which are an integral part of the Financial Statements. 20 Explorer Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $66.02 $51.77 $45.54 $83.93 $80.26 Investment Operations Net Investment Income . 077 .109 .178 . 295 . 362 Net Realized and Unrealized Gain (Loss) on Investments 7.029 14.239 6.334 (31.589) 11.052 Total from Investment Operations 7.106 14.348 6.512 (31.294) 11.414 Distributions Dividends from Net Investment Income (.106) (. 098) (. 282) (. 310) (. 320) Distributions from Realized Capital Gains — — — (6.786) (7.424) Total Distributions (.106) (. 098) (. 282) (7.096) (7.744) Net Asset Value, End of Period $73.02 $66.02 $51.77 $45.54 $83.93 Total Return 1 10.76% 27.74% 14.46% -40.17% 15.31% Ratios/Supplemental Data Net Assets, End of Period (Millions) $5,864 $6,290 $5,677 $5,026 $8,937 Ratio of Total Expenses to Average Net Assets 2 0.50% 0.49% 0.54% 0.44% 0.41% Ratio of Net Investment Income to Average Net Assets 0.12% 0.19% 0.38% 0.40% 0.44% Portfolio Turnover Rate 89% 3 82% 95% 112% 90% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of 0.00%, (0.01%), (0.01%), (0.02%) and (0.04%). 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 21 Explorer Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $61.50 $48.21 $42.45 $78.25 $74.82 Investment Operations Net Investment Income .179 . 206 . 246 . 385 . 478 Net Realized and Unrealized Gain (Loss) on Investments 6.550 13.259 5.881 (29.442) 10.299 Total from Investment Operations 6.729 13.465 6.127 (29.057) 10.777 Distributions Dividends from Net Investment Income (.189) (.175) (. 367) (. 427) (. 437) Distributions from Realized Capital Gains — — — (6.316) (6.910) Total Distributions (.189) (.175) (. 367) (6.743) (7.347) Net Asset Value, End of Period $68.04 $61.50 $48.21 $42.45 $78.25 Total Return 10.94% 27.98% 14.66% -40.07% 15.53% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,288 $2,864 $2,252 $2,023 $3,652 Ratio of Total Expenses to Average Net Assets 1 0.34% 0.32% 0.34% 0.26% 0.23% Ratio of Net Investment Income to Average Net Assets 0.28% 0.36% 0.58% 0.58% 0.62% Portfolio Turnover Rate 89% 2 82% 95% 112% 90% 1 Includes performance-based investment advisory fee increases (decreases) of 0.00%, (0.01%), (0.01%), (0.02%), and (0.04%). 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 22 Explorer Fund Notes to Financial Statements Vanguard Explorer Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. 23 Explorer Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 4. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral, however such action may be subject to legal proceedings. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2008–2011), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 8. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Granahan Investment Management, Inc., Wellington Management Company, LLP , Kalmar Investment Advisers, Chartwell Investment Partners, L.P., and Century Capital Management, LLC, each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fees of Granahan Investment Management, Inc., Kalmar Investment Advisers, Wellington Management Company, LLP , and Chartwell Investment Partners, L.P. are subject to quarterly adjustments based on performance for the preceding three years relative to the Russell 2500 Growth Index. The basic fee for Century Capital Management, LLC, is subject to quarterly adjustments based on performance for the preceding three years relative to a 50/50 blend of the Russell 2500 Index and Russell 2500 Growth Index. 24 Explorer Fund The Vanguard Group provides investment advisory services to a portion of the fund on an at-cost basis; the fund paid Vanguard advisory fees of $463,000 for the year ended October 31, 2011. For the year ended October 31, 2011, the aggregate investment advisory fee represented an effective annual basic rate of 0.21% of the fund’s average net assets, before a decrease of $56,000 (0.00%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At October 31, 2011, the fund had contributed capital of $1,387,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.55% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. For the year ended October 31, 2011, these arrangements reduced the fund’s expenses by $405,000 (an annual rate of 0.00% of average net assets). E. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
